Art Unit: 1611
                                                
                                                     Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed July 6, 2021 has been received and entered into the present application. 

Status of claims
The amendment filed on June 3, 2021 is acknowledged. Claims 1-48, 52-53, 56-58, 61-62, and 64 have been canceled and claims 66-68 have been withdrawn.  Claims 49-51, 54-55, 59-60, 63, 65 and 69-73 are under examination in the instant office action. 
Applicants' arguments, filed on June 3, 2021, have been fully considered but they are not persuasive or moot in view of a new ground of rejection necessitated by the amendments (change of the scope of the cannabis ingredient and newly added limitations in claim 49).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the boundaries imposed by the functional language are insufficiently defined.  All the dependent claims are included.
Claim 71 recites “the cannabis ingredient” may be non-decarboxylated in line 1.  The word "may" makes the claims indefinite.  Said “may” implies that something “can” or “may not” occur and thus, it is vague and ambiguous whether the cannabis ingredient being non-decarboxylated is required or not.  

Claims 49-51, 54-55, 59-60, 63, 65 and 69-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the boundaries imposed by the functional language are insufficiently defined.  All the dependent claims are included.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to 
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claim 49 and 55, which recite specific functional characteristics or results of claimed dosage form  (e.g., “disintegration of said dosage form is prevented at temperatures lower than about 60°C while at temperatures higher than 80°C, disintegration is triggered” and “characterized by preventing disintegration thereof at temperatures lower than 70°C while being susceptible to disintegration at temperatures higher than 120°C”, fails to clearly define the structure(s) that achieve such functional limitation claimed.  Although it is known in the art that there are multiple ways to provide the claimed functional result/limitation, it is unclear which of those ways are encompassed.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, 
In this case, it is not clear what structure or element is required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or elements are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because there is no description of specific structural features or elements required for achieving claimed features of temperature dependent dosage form.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples 
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
Response to Applicant’s argument 
Applicant argued that claim 49 has been amended to recite that the combination of the terpene or cannabis ingredient with gellable polysaccharide and the absence of water provides the temperature dependent release of the dosage form recited in claim 49.
In response, a skilled artisan would not consider combining 10% to 70% w/w active material with a gellable polysaccharide and no more than about 10% w/w water in a dosage form itself as particular structures or elements that provides the functional characteristic of maintaining its integrity at temperatures lower than about 60°C, while being disintegrated at temperatures higher than 80°C. There should be more than the mixture to meet such functional limitations. For example, the gellable polysaccharide at any amount is simply combined with the active ingredients (homogenous mixture) or it encapsulates the active ingredients? One of ordinary skill in the art would not expect that the homogenous mixture of the active ingredients and gellable polysaccharide would have claimed functionality. The amendments still do not make it clear what structure or element is required to meet the claimed  functional limitations 

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection 
Claims 49-51, 54-55, 59-60, 63, 65 and 69-73 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49 recites “the dosage form is non-compressed”. However, the original application provides no support for the dosage form being “non-compressed”.  There is no disclosure regarding “non-compressed dosage form” or the compression state for a dosage form in the specification.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Therefore, it is considered as new matter. See MPEP 2173.05(i).  
Also, claim 49 recites “the dosage form comprising “no more than 10% w/w water” in line 4. However, the original disclosure does not support this limitation. The specification only discloses that the polymeric wall includes no more than about 10% water (p5, lines 26-28), not the dosage form itself. Therefore, it is considered as new matter. See MPEP 2173.05(i).  

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 49-51, 54-55, 63, 65, 69-70 and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0157521 in view of US2015/0136158. 
US2016/0157521 teaches “heat not burn products”, which are sometimes also referred to as non-combustion type smoking articles, are being developed as a possible alternative to conventional smoking articles such as cigarettes and the basic principle is that the product heats tobacco to cause the volatilization of the low boiling point components but avoiding pyrolysis or combustion of the tobacco or volatiles ([0003]).
US2016/0157521 teaches “heat not burn products” comprising aerosol generating agent encapsulated in a barrier material which not only provides hindrance to migration during storage but allows controlled release of the agent during use wherein the barrier material used to encapsulate the aerosol generating agent releases the aerosol generating agent in a temperature-dependent manner and  releases substantial amounts of the aerosol generating agent preferably above 60° C., 70° C., 80° C. or 90° C and the time taken for the aerosol generating agent to be released may be further controlled by the thickness of the barrier material (abstract, [0023], [0024], [0034], and claims 1-2). US2016/0157521 discloses that the barrier material is a polysaccharide e.g., alginate, dextran, maltodextrin, cyclodextrin and pectin); cellulosic barrier material (e.g., methyl cellulose, ethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, and cellulose ethers); a gelatin; a gum (e.g., gum Arabic, gum ghatti, gum tragacanth, Karaya, locust bean, acacia gum, guar, quince seed and xanthan gums), a gel (agar, agarose, carrageenans, furoidan and furcellaran), a wax (e.g., carnauba wax) or a mixture thereof ([0025] and claims 3-7). As such, US2016/0157521 discloses the same gellable 
US2016/0157521 further teaches that “heat not burn products” including an aerosol-generating portion adjacent to the heat source wherein this portion generally has a cylindrical body similar in external appearance to the tobacco rod of a conventional cigarette and it includes components which are to be volatilized during use (abstract and [0004]). US2016/0157521 also teaches that the aerosol generating agent may be included in an amount of up to 95% of the weight of the aerosol generating portion ([0021]). The product does not include water. It con US2016/0157521 further discloses that the heat not burn products include aerosol generating agents such as propylene glycol and glycerol in order to control the puff profile of the product ([0005] and [0014]), which meets the instant claim 50.  
In addition, US2016/0157521 teaches that vaporization of some agents at lower temperatures can cause problems during storage of the products, specifically, some aerosol generating agents can migrate during storage and subsequently be lost to the atmosphere or interact with other parts of the product such as the surrounding paper wrapper and this may also lead to staining or marking of the product, either by the agent itself or by compounds released from the agent interaction and thus it is desirable to immobilize the aerosol generating agent within the heat not burn product until it is required ([0010]). 
As to claim 63, US2016/0157521 further teaches that in order to avoid burning on contact with the lit heat source, this part of the product may be surrounded by a non-flammable material such as fiberglass, a paper sheet containing glass fibers, a ceramic, or a paper sheet internally lined with a metal foil ([0004]).

However, it was known in the art that nicotine and cannabis oil could be vaporized by heating for inhalation using similar vaporization method and device (e.g., by smoking: placing the cannabis plant material in a pipe or rolled in cigarette paper then igniting it with a flame and inhaling the resulting smoke) as evidenced by US2015/0136158 (abstract, [0016], [0023] and [0032]). US2015/0136158 also teaches that vaporization is one method of consuming cannabis that limits the toxins entering the airways and the substance is heated to a temperature where cannabinoid vapors form, which is typically around 180-190 degrees Celsius wherein this temperature is below the combustion temperature of about 230 degrees Celsius, which is the temperature where the noxious smoke and associated toxins are produced ([0019]). US2015/0136158 further teaches that vaporization allows the user to receive doses of cannabinoids while reducing the intake of carcinogenic smoke, thus it is considered to be one of the more preferred methods of cannabis administration ([0019]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the “heat not burn product” as taught by US2016/0157521 for generating vapors from the cannabis oil for inhalation because US2016/0157521 teaches the “heat not burn product” as a non-combustion type smoking articles can generate vapors for inhalation while avoiding pyrolysis or combustion of volatiles such as nicotine. Also, US2015/0136158 already teaches that vaporization by heating at a temperature below the combustion temperature is a preferred method to use cannabis oil for inhalation because it can provide a cannabis vapor while reducing the production of the noxious smoke and associated toxins. In addition, it was known in the art that similar vaporization method and 
As to claim 70, US2016/0157521 already teaches that heat not burn products including an aerosol-generating portion adjacent to the heat source wherein this portion generally has a cylindrical body similar in external appearance to the tobacco rod of a conventional cigarette. US2015/0136158 also teaches that the overall shape of the vaporization unit will generally be cylindrical, though other shapes are possible ([0085]). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the dosage form suitable for its purpose (smoking or vaporization). And, . 

Claims 59-60 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0157521 in view of US2015/0136158 and in further view of US2005/0042172.
The teachings of US2016/0157521 and US2015/0136158 as applied supra are herein applied for the same teachings in their entirety.  	
US2016/0157521 does not specifically disclose that cannabis ingredient such as cannabis extract and/or cannabis oil comprise more carboxylic moieties than decarboxylated moieties (less than 20% decarboxylated moieties), or the active ingredient may be non- decarboxylated as recited in claims 59-60 and 71.
US 2005/0063686 discloses composition which is non-volatile at 75℃ and generates a vapor free of pyrolysis products when heated in this way wherein therapeutic substance included in the composition is at least one cannabis extract (abstract and [0040]-[0041]). US 2005/0063686 further discloses that the majority of cannabinoids in an extract from a cannabis plant are present in the inactive acid form (carboxylated form/non-decarboxylated form) and it is possible that the cannabis extract in the inactive acid form are directly administered by volatilization which results in the decarboxylation and conversion to the active form as evidenced by US2005/0042172 ([0078], [0104] and claim 1). US 2005/0063686 further discloses that a separate decarboxylation step is not necessary at any stage of the preparation of the medicinal cannabis extract, since the cannabinoid acids present in a cannabis extract may be decarboxylated to give the active free cannabinoid form and simultaneously vaporized by the 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cannabinoid extracts which comprise more cannabinoid ingredients having carboxylic moieties or non-decarboxylated cannabinoid extract prepared by US 2005/0063686 because the extracts would contains cannabinoid ingredients in more natural states, containing other active ingredients and a single vaporization step would produce a therapeutic vapour comprising the free cannabinoids without going through decarboxylation step as evidenced by US 2005/0063686. The skilled artisan would have reasonably expected that the cannabis extracts of US 2005/0063686 containing non- decarboxylated ingredients such as THCA and CBDA would decompose to the corresponding chemically neutral but pharmacologically potent THC and CBD upon smoking or vaporization.  
Response to Applicants’ arguments:
Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

On the contrary to Applicants’ assertion, the teachings of Woodcock (US2016/0157521) is not limited to use solid tobacco as active material, but encompasses liquid active material (e.g., nicotine liquid) to be vaporized by heating since it is used with liquid aerosol generating agent such as glycerol and glycols (see [0018] and [0003]). Also, both US2016/0157521 and US2015/0136158 are reasonably pertinent to the particular problem to solve (generating vapors by heating at a temperature below the combustion temperature, thereby avoiding producing noxious smoke and associated toxin). Thus, one having ordinary skill in the art would have been motivated to combine these references and make the modification to arrive at the claimed invention with a reasonable expectation of success.
For the foregoing reason, Applicants’ argument have not been found to be persuasive.

                                                               Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611